Citation Nr: 0428410	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the substantive appeal regarding an evaluation of 
post-traumatic stress disorder (PTSD) received on December 1, 
2000, was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  


FINDINGS OF FACT

1.  The notification of the determination being appealed was 
May 7, 1999.

2.  The statement of the case concerning the May 1999 
decision was issued December 2, 1999.

3.  The VA Form 9 substantive appeal concerning the May 1999 
decision was received December 1, 2000, at the Hilo Vet 
Center.


CONCLUSION OF LAW

The veteran's substantive appeal of the March 1999 rating 
decision was untimely.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§§ 20.301, 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's application of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), need not be assessed because the issue on 
appeal concerns legal interpretation of undisputed facts.  
The Court has recognized enactment of VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

I.  Facts

In March 1993, the veteran filed an application to reopen a 
claim of service connection claim PTSD, and a January 1994 
rating decision granted the claim with a 30 percent 
disability evaluation.  In May 1995, a letter from a staff 
psychiatrist at a PTSD Rehabilitation Program stated the 
veteran had been a patient for 21 consecutive days, and 
anticipated the veteran would remain as a resident for a 90-
day period.  Another letter from the Portland VA Medical 
Center noted the veteran was hospitalized as of April 19, 
1995.  In July 1995, the RO granted a temporary total 
evaluation from April 19, 1995, through July 31, 1995, (the 
anticipated conclusion of the veteran's hospitalization). 

In August 1995, the veteran filed a formal application for an 
increased rating based on unemployability, and a statement in 
support of claim:  "I want to appeal my 30% SC rating for 
PTSD.  I am totally disabled by PTSD and am on disability 
leave due to my symptoms."  The veteran submitted 
documentation for "my increase in service connection for my 
PTSD," in September 1995.  

The RO sent a November 1995 letter to the veteran asserting 
final evaluation of the PTSD following hospital discharge on 
July 14, 1995, had not yet been determined.  It noted the 
application for increased compensation based on individual 
unemployability was pending a review.

A November 1995 rating decision determined the 100 percent 
evaluation from April 19, 1995, would extend through August 
31, 1995.  Thereafter, the pre-hospital level of 30 percent 
would resume September 1, 1995.  

In January 1995, the veteran submitted a therapist treatment 
summary as "additional evidence in my appeal."  The veteran 
stated, "since discharge from the program I have continued 
to isolate myself, and my PTSD symptoms have increased."  
The RO issued an April 1999 rating decision that considered 
the therapist report, and continued the 30 percent evaluation 
for PTSD.  The veteran filed a VA Form 9 indicating he wanted 
to appeal the decision not to grant an increase of his 
service-connected disability.  A stamp on the document 
recorded a "notice of disagreement" on September 23, 1996.  

The RO issued a January 1997 statement of the case for 
matters concerning evaluation of PTSD, eczema, and 
entitlement to individual unemployability.  In July 1998, the 
veteran filed a statement asserting he wanted to 

reopen my claim for PTSD.  My PTSD has 
continued to increase since my last 
rating.  I submitted a NOD with your 
decision dated 4/12/96 on a form 9 in 
September 1996.  I have never heard about 
the NOD.  Was the NOD on form 9 not 
accepted.  I was informed that this was 
the way to do it by the VA employee.  

Thereafter, the RO issued a May 1999 rating decision that 
continued to evaluate the PTSD as 30 percent disabling.  
Several days later, the veteran filed a notice of 
disagreement concerning the 30 percent evaluation.  A 
December 2, 1999, statement of the case addressed the 
increased rating claim, and instructed the veteran to 
carefully read the instructions with the enclosed VA Form 9, 
as it conveyed what he needed to do and how much time he had, 
if he wanted to continue his appeal.  It cited 38 C.F.R. 
§ 20.302 (2003), which governs time limits for filing a 
notice of disagreement, a substantive appeal, and response to 
supplemental statement of the case.  Further, the letter 
accompanying the statement of the case advised the veteran he 
had 60 days to submit his substantive appeal on the VA Form 
9.

The veteran's VA Form 9 was received December 5, 2000, as 
indicated by the date stamp.  A cover note to the Form 9 
(which noted the veteran did not desire a hearing with the 
Board, but rather wanted a local RO hearing) had a December 
1, 2000, stamp from the Hilo Vet Center.  Of record is a 
February 2001 letter from the Medical and Regional Office 
Center informing the veteran it had received faxed 
information, and the veteran's file was unavailable for 
review.  It noted:  "Your claim is still pending and you 
will be notified if any additional information is needed."  
In addition, the letter encouraged the veteran to seek 
necessary medical care and that medical appointments could be 
made at the VA Community Outpatient Cline in Hilo.  

A May 2002 letter from the RO informed the veteran his appeal 
was closed because the VA Form 9 had not been submitted 
within 60 days from the date of the statement of the case.  
The veteran appealed this determination.  Finally, in an 
August 2002 decision, the RO granted a 100 percent disability 
evaluation for PTSD effective May 10, 2002.

II.  Laws and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2003).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Id. § 20.202.  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of determination 
being appealed, whichever period ends later.  Id. § 
20.302(b).

III.  Analysis

The veteran contends the local RO treated him unfairly and 
gave him misleading information.  The veteran asserts he made 
numerous calls to the RO to inquire about the status of his 
claim, and to convey his intent to continue his appeal.  The 
veteran points to the February 2001 letter from the Medical 
and Regional Office Center as evidence the RO confirmed that 
his appeal was pending.  The veteran contends the wording in 
a January 2003 statement of the case (SOC) is misleading as 
to the timeline for substantive appeal.  

The latter contention is not relevant as this appeal is 
concerned with time limits designated by a December 1999 SOC.  
The veteran does not contend the December 1999 SOC lacked the 
relevant notice of time limits.  Indeed, the SOC cited the 
appropriate provision of law.  The February 2001 letter that 
the veteran contends misled him (though it is not clear how 
this letter could have misled him concerning the legal 
requirements for timely filing of a substantive appeal) was 
issued after the veteran filed the untimely VA Form 9.  The 
veteran does not contend he never received the December 1999 
SOC, he does not contend the SOC misquoted the legal time 
limits, he does not contend some document other than the VA 
Form 9 contains the necessary information as per 38 C.F.R. 
§ 20. 202 to qualify as a timely substantive appeal, and he 
does not contend he lacked the capacity to understand the 
legal time limits set out in the SOC.  Persons dealing with 
the Government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, VA regulations 
are binding on all who come within their sphere, and the 
veteran's appeal must be denied.


ORDER

A timely substantive appeal was not filed from the May 1999 
rating decision concerning a 30 percent evaluation for PTSD, 
and an appeal of that decision is not pending.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



